DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 03/24/2022 has been entered and made of record.

Withdrawal of restriction requirement and previously nonelected claims are rejoined
Claim 1, 4-8, 10-18  allowable. The restriction requirement among inventions Group I-IV, as set forth in the Office action mailed on 01/27/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I-IV is withdrawn via examines amendment. 
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdraws Claim Rejections - 35 USC § 112
Applicant's arguments see remarks page 7, filed 03/24/2022, with respect to claim 3 have been fully considered and are persuasive.  The 35 USC § 112 claim rejections for claim 3 have been withdrawn. 
Examiner withdraws the previously made rejection.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Kelvin Catmull (Reg. No.57535) on 04/29/2022. 

The application has been amended as follows: 
Please replace claim 1 and 12 as follows:
1. 	Optical surveying instrument, comprising:
an optical arrangement defining a field of view and a viewing axis;
a first image sensor configured to obtain, using light in a first wavelength range, a first image of the field of view;
a light emitter configured to emit light in a second wavelength range towards the field of view;
a second image sensor configured to obtain, using light in the second wavelength range, a second image of the field of view;
a first image processing unit configured to identify a target position of a reflecting target in the first image by detecting a known image pattern of the reflecting target in the first image, wherein the reflecting target includes a rotational body, and detecting the known image pattern in the first image includes processing the first image using a neural network to identify the rotational body; and
a second image processing unit configured to:
define a region of interest in the second image based on the identified target position in the first image; and
detect a reflector position of a reflector of the reflecting target in the region of interest;
a tracking unit configured to:
determine a positional deviation of the reflecting target in the second image relative to the viewing axis, wherein the viewing axis passes through a defined position of the second image; and
orient the viewing axis towards the reflecting target by executing a rotation of the optical arrangement to compensate for the positional deviation.

12. 	Method for optical surveillance including:
providing an optical arrangement defining a field of view and a viewing axis;
obtaining, in a first wavelength range, a first image of the field of view;
emitting light in a second wavelength range towards the field of view;
obtaining, in the second wavelength range, a second image of the field of view;
identifying a target position of a reflecting target in the first image by detecting a known image pattern of the reflecting target in the first image, wherein the reflecting target includes a rotational body, and detecting the known image pattern in the first image includes processing the first image using a neural network to identify the rotational body;
defining a region of interest in the second image based on the identified target position of the reflecting target in the first image; and
detecting, in the second image, a reflector position of a reflector of the reflecting target in the region of interest;
determining a positional deviation of the reflecting target in the second image relative to the viewing axis, wherein the viewing axis passes through a defined position of the second image; and
orienting the viewing axis towards the reflecting target by executing a rotation of the optical arrangement to compensate for the positional deviation.

Please cancel the claim  2-3 and 9:



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to OPTICAL SURVEYING INSTRUMENT.

[2]	Prior art was found and applied in the previous actions. In consideration of the amended claims, the features are found or suggested in the cited prior arts of references, Otani et al. (EP2141450A1),  METZLER et al. (EP3495771A1) and SASAKI (EP3591336A1) each discloses a different amended claim limitations of independent claim 1 and claim 12 (See office action mailed on 01/27/2022.). Further, a new additional prior art Yanobe (US10262435B2) (hereinafter Yanobe) discloses the following amended claim limitations as follow:
… determining a positional deviation of the reflecting target in the second image relative to the viewing axis, wherein the viewing axis passes through a defined position of the second image; and orienting the viewing axis towards the reflecting target by executing a rotation of the optical arrangement to compensate for the positional deviation. [i.e. obtaining the difference, a center of an image of the target 10 is obtained and rotate the optical unit by the deviation calculated; c. 1, l. 10-25, c. 3-5, and claim 1] 
Features of independent claims 1 and 12 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination.

[3]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

[4]	Claims 1, 4-8, 10-18 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488